The appellee, a real estate agent, sued and recovered a judgment against appellant for the sum of $220 as commissions on the sale of a tract of land. The facts show that the appellant resided in another state, and that he had an interest in a tract of land in Titus county, where the appellee was engaged in the real estate business. A correspondence took place between the parties which induced the appellee to undertake the sale of a specified tract upon terms furnished. He found a purchaser willing, ready, and able to take the land upon the terms proposed by the appellant; but the sale was not completed, because of conditions for which the appellant was responsible.
We think the demurrers to the plaintiff's amended original petition were properly overruled. While the averments therein might have been more specific and more in accord with the rules of pleading, the petition was not fatally defective. The correspondence relied on by the appellee to constitute a contract of employment was clearly sufficient. The judgment pleaded by the appellant as an estoppel against the appellee was not binding on the latter, as he was not a party to that proceeding. The fact that the appellant owned only a half interest in the land was no defense for his failure to convey the title, as he had stated at the time appellee was engaged that his title was good. He must have known that his representations would be relied on.
The judgment is affirmed.